Citation Nr: 1605974	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  08-21 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967.  His awards and decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of June 2007 that granted service connection for PTSD, and assigned an initial disability rating of 50 percent, effective December 5, 2005.  The Veteran appealed both the effective date and initial disability rating assigned for the service-connected PTSD.  

In a decision dated in June 2012, the Board denied the issue of entitlement to an effective date earlier than December 5, 2005, for the grant of service connection for PTSD, and that issue is no longer before the Board.  At that time, the Board also found that a TDIU claim had been raised by the record, and, accordingly, was included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The TDIU claim and the claim for a higher rating for PTSD were remanded to the RO for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, it is again necessary to remand this case.  This appeal was previously remanded, in June 2012, to the Appeals Management Center (AMC) for additional development.  It was returned to the Board's docket in April 2015.  

In the meantime, in June 2014, the Veteran filed a new claim for an increased rating for PTSD with the RO in February 2015.  The RO commenced development of the claim, and additional medical evidence was received in March 2015 and July 2015.  However, in July 2015, the RO evidently became aware of the active appeal, because the RO sent the Veteran a letter in July 2015, informing him that the issue of the rating for PTSD was already on appeal, and that he could not simultaneously have two claims open for the same issue.  He was informed that the "Appeals Department" would continue to develop his appeal.  Shortly after that, in August 2015, he underwent a presumably previously scheduled VA examination concerning the issue.  

The cause of temporary overlap in development of the same claim is most likely VA's ongoing conversion of the paper claims files to a paperless claims processing system, Veterans Benefits Management System (VBMS).  The new claim filed in June 2014 was developed in the VBMS format, while the appeal was developed as a paper file, and, thus, there was a delay in the RO's notification of the appeal status.  

The additional evidence must be considered in connection with the Veteran's claim on appeal, and, to safeguard the Veteran's due process rights, it must be reviewed by the AOJ in the first instance, and, if applicable, the Veteran must be provided with a supplemental statement of the case which addresses this additional evidence.  See 38 C.F.R. § 19.37 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the Veteran's claims for entitlement to a rating in excess of 50 percent for PTSD, and to a TDIU rating, in light of the evidence of record, in particular all of the evidence received since the December 2013 supplemental statement of the case (SSOC), to include the medical statement received in March 2015; the medical records received in July 2015; and the report of the VA examination performed in August 2015.  These new records are located in VBMS.  

2.  If the decision is less than a full grant of the benefits sought, furnish the Veteran and his representative with an appropriate SSOC, and give them an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




